BGK:TRP
F. #2017R01840

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – –X

UNITED STATES OF AMERICA,                            FINAL ORDER OF FORFEITURE

        - against -                                  18-CR-204 (S-1) (NGG)

NANCY SALZMAN,

                         Defendant.

– – – – – – – – – – – – – – – –X

               WHEREAS, on or about March 13, 2019, Nancy Salzman (the “defendant”),

entered a plea of guilty to Count One of the above-captioned Superseding Indictment,

charging a violation of 18 U.S.C. § 1962(d);

               WHEREAS, on or about March 3, 2020, this Court entered a Second

Amended Consent Preliminary Order of Forfeiture (“Second Amended Preliminary Order”)

pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure, finding all right, title and

interest in:

               (i)     The real property located at 8 Hale Drive, Halfmoon, New York 12065,
                       together with its respective buildings, appurtenances, improvements,
                       fixtures, attachments, easements and furnishings;

               (ii)    Fifteen thousand six hundred seventy dollars and zero cents ($15,670.00)
                       in United States currency seized on or about March 27, 2018 from 3
                       Oregon Trail, Waterford, New York 12188;

               (iii)   Three hundred ninety thousand one hundred eighty dollars and zero cents
                       ($390,180.00) in United States currency seized on or about March 27,
                       2018 from 3 Oregon Trail, Waterford, New York 12188;
               (iv)    One hundred nine thousand seven hundred twenty-seven dollars and zero
                       cents ($109,727.00) in United States currency seized on or about March
                       27, 2018 from 3 Oregon Trail, Waterford, New York 12188;

               (v)     The real property located at 7 Generals Way, Clifton Park, New York
                       12065, together with its respective buildings, appurtenances,
                       improvements, fixtures, attachments, easements and furnishings, and all
                       proceeds traceable thereto;

               (vi)    The real property located at 455 New Karner Road, Albany, NY 12205,
                       together with its respective buildings, appurtenances, improvements,
                       fixtures, attachments, easements and furnishings, and all proceeds
                       traceable thereto;

               (vii)   The real property located at 457 New Karner Road, Albany, NY 12205,
                       together with its respective buildings, appurtenances, improvements,
                       fixtures, attachments, easements and furnishings, and all proceeds
                       traceable thereto;

               (viii) The real property located at 447 New Karner Road, Albany, NY 12205,
                      together with its respective buildings, appurtenances, improvements,
                      fixtures, attachments, easements and furnishings, and all proceeds
                      traceable thereto; (items (vi) through (viii), the “New Karner Road
                      Properties”);

               (ix)    First Principles Incorporated, a Delaware corporation associated with
                       FEIN XX-XXXXXXX and Delaware File No. 3002353, and all assets rights
                       thereof, including but not limited to bank accounts and intellectual
                       property rights (hereinafter, “First Principles Incorporated”); and

               (x)     One Steinway grand piano located at 3 Oregon Trail, Clifton Park, New
                       York (the “Steinway Piano”)

(items (i) through (x), collectively hereinafter the “Forfeited Assets”), forfeitable to the

United States, pursuant to 18 U.S.C. § 1963(a), as: (a) any interest the person acquired or

maintained in violation of 18 U.S.C. § 1962; (b) any interest in, security of, claim against or

property or contractual right of any kind affording a source of influence over any enterprise

which the person has established, operated, controlled, conducted or participated in the

conduct of, in violation of 18 U.S.C. § 1962; (c) any property constituting, or derived from,



                                United States v. Nancy Salzman
18-CR-204 (S-1) (NGG)              Final Order of Forfeiture                               Page 2
any proceeds which the person obtained, directly or indirectly, from racketeering activity in

violation of 18 U.S.C. § 1962; and/or (d) substitute assets, pursuant to 18 U.S.C. § 1963(m);

              WHEREAS, legal notice of the forfeiture was published in this district on the

official government website, www.forfeiture.gov, for thirty (30) consecutive day periods as

follows: July 25, 2019 through and including August 23, 2019 (ECF No. 796); August 3,

2019 through and including September 1, 2019 (ECF No. 797); and March 14, 2020, through

and including April 12, 2020 (ECF No. 898);

              WHEREAS, on or about July 22, 2019, August 13, 2019, and March 10, 2020,

the government served via certified mail return receipt, notice to all persons known to the

government who might have an interest in the Forfeited Assets. See Certificates of Service, at

ECF Nos. 788 and 1081;

              WHEREAS, on or about September 9, 2019, Keith Raniere, by and through

his counsel, Paul DerOhannesian, filed a letter asserting a 10% ownership interest in First

Principles, Inc. (the “Raniere Claim”) (ECF No. 794);

              WHEREAS, on or about January 17, 2020, the Court entered an Order

dismissing the Raniere Claim (ECF No. 840);

              WHEREAS, counsel for Sara Bronfman (also known as “Sara Bronfman-

Igtet”) contacted the United States and represented that Sara Bronfman has an interest in the

New Karner Road Properties pursuant to the constructive trust doctrine;

              WHEREAS, on or about December 26, 2019, Sara Bronfman, by and through

her counsel, J. Bruce Maffeo, Esq., entered into a Stipulation with the United States agreeing

to a settlement with respect to the New Karner Road Properties, in full and final satisfaction

of her claims (the “Bronfman Stipulation”) (ECF No. 823);
                               United States v. Nancy Salzman
18-CR-204 (S-1) (NGG)             Final Order of Forfeiture                             Page 3
              WHEREAS, the Bronfman Stipulation provided the following, in relevant

part: (a) the United States Marshals Service shall sell the New Karner Road Properties

pursuant to their ordinary procedures; (b) at or following the closing for the sale of one or

more of the New Karner Road Properties, Sara Bronfman will receive a payment equal to

20% of the purchase price from the proceeds of such sale; (c) the total amount of payments

from the sale of all three New Karner Road Properties shall, however, be capped at

$200,000.00; and (d) the payment shall be subject to any offset pursuant to the Treasury

Offset Program; and

              WHEREAS, apart from Keith Raniere and Sara Bronfman, no other party has

filed with the Court any petition or claim in connection with any of the Forfeited Assets and

the time to do so under 21 U.S.C. § 853(n)(2) has expired.

              NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED, that pursuant to 18 U.S.C. §§ 1963(a) and 1963(m), and the Second Amended

Preliminary Order, all right, title, and interest in the Forfeited Assets are hereby condemned,

forfeited, and vested in the United States of America, subject to the terms of the Bronfman

Stipulation as to the New Karner Road Properties.

              IT IS FURTHER ORDERED that the United States Marshals Service, or its

duly authorized agents and/or contractors be, and hereby are, directed to dispose of the

Forfeited Assets in accordance with all applicable laws and regulations.

              IT IS FURTHER ORDERED that the defendant shall fully assist the

government in effectuating the surrender and forfeiture of the Forfeited Assets to the United

States. The defendant shall take whatever steps are necessary to ensure clear title to the

Forfeited Assets passes to the United States, including the execution or production of any
                                United States v. Nancy Salzman
18-CR-204 (S-1) (NGG)              Final Order of Forfeiture                               Page 4
and all documents necessary to effectuate the surrender and forfeiture of the Forfeited Assets

to the United States. These documents shall include, but are not limited to, a transfer

agreement with respect to the defendant’s interest in First Principles Incorporated, and the

production of business records, financial statements, and/or tax returns, at the direction of the

United States Marshals Service.

              IT IS FURTHER ORDERED that the defendant will cooperate and grant

access to the United States Marshals Service as necessary to facilitate the seizure and

forfeiture of the Steinway Piano.

              IT IS FURTHER ORDERED that the United States Marshals Service shall sell

the New Karner Road Properties pursuant to their ordinary procedures consistent with the

terms of the Bronfman Stipulation.

              IT IS FURTHER ORDERED that the United States District Court for the

Eastern District of New York shall retain jurisdiction over this case for the purposes of

enforcing the Preliminary Order and this Final Order of Forfeiture and any supplemental

orders of forfeiture as may be necessary.

              IT IS FURTHER ORDERED that the Clerk of Court shall enter final judgment

of forfeiture to the United States in accordance with the terms of this Final Order of

Forfeiture and the Second Amended Preliminary Order, and the Final Order of Forfeiture

shall be made part of the defendant’s sentence and included in the judgment of conviction.




                                United States v. Nancy Salzman
18-CR-204 (S-1) (NGG)              Final Order of Forfeiture                                Page 5
              IT IS FURTHER ORDERED that the Clerk of Court shall send by inter-office

mail six (6) certified copies of this executed Final Order of Forfeiture to the United States

Attorney’s Office, Eastern District of New York, Attn: Senior Law Clerk Elizabeth

Valeriane, 271-A Cadman Plaza East, Brooklyn, New York 11201.

Dated: Brooklyn, New York
       ________________________, 2021

                                            SO ORDERED:

                                            ____________________________________
                                            HONORABLE NICHOLAS G. GARAUFIS
                                            UNITED STATES DISTRICT JUDGE
                                            EASTERN DISTRICT OF NEW YORK




                               United States v. Nancy Salzman
18-CR-204 (S-1) (NGG)             Final Order of Forfeiture                               Page 6
